 

Exhibit 10.3

 

VARIATION AGREEMENT

 

THIS VARIATION AGREEMENT is made the 17th day of February 2020 (“Commencement
Date”)

Between:

 

(1)La Fosse Associates Limited (Company No: 6729790) a company incorporated in
England and Wales whose registered office is 30 City Road, London, EC1Y 2AB (the
"Company");

 

(2)GAR-1 Business Advisory Services, Michael R. Garone Sole Member (EIN:
84-302-8949) a company incorporated in USA whose registered office is at 4
Hawser Way, Randolph, NJ, 07869 (the "Supplier"); and   

(3)Adaptimmune LLC a Delaware company with principal address at 351 Rouse
Boulevard, Philadelphia, PA19112 (the "Client").

 

Background:

 

A.This Variation Agreement amends the supplier services agreement dated 30
September 2019 between the Company, the Supplier and the Client (“the Services
Agreement”) from the Commencement Date. Save as amended herein, the Services
Agreement remains in full force and effect.

 

1.INTERPRETATION

 

In this Variation Agreement, all defined words and expressions shall have the
same meaning as in the Services Agreement unless otherwise stated.

 

  2. AMENDMENT TO ASSIGNMENT SCHEDULE

 

2.1As from the Commencement Date, the definition of the “End Date” as provided
in Section 1 of the Assignment Schedule shall be amended as follows:

 

“"End Date" means 9 April 2020 or such other date as the Company and the
Supplier may agree in writing or (if required by the Company following a request
by the Client) the date on which the Extended Hire Period ends.

 

2.2As from 1 April 2020, the Services in the Assignment Schedule and as set out
in Section 1 of the Assignment Schedule shall be superseded and replaced with
the following consultancy services:

 

"Services" means consultancy services defined by the following responsibilities

 

•Work with the Chief Financial Officer to provide a comprehensive handover of
the Interim CFO responsibilities as defined by the following responsibilities:

 

oWork with the Chief Executive Officer and Executive Team to define and execute
the financing strategy for the Client

 

oAct as a key spokesperson for the Client with the investment community

 

oLead the preparation, review and filing of the financial statements (10Q and
10K) and other associated SEC filings

 

oLead and manage the finance team ensuring maintenance of an appropriate control
environment for SOX compliance and control over the capital deployment of the
Client

 

oLead the budget/financial plan preparation, review and approval by the Board

 

oLead interactions with the Audit Committee, external auditors and SOX program
support specialists.

 

  3. TERM OF VARIATION AGREEMENT

 

This Variation Agreement shall be effective from the Commencement Date.

 



 

 

 

Signed by Katherine Miller     /s/ Katherine Miller on behalf of La Fosse
Associates Limited   Authorised Signatory       Signed by Michael Garone on
behalf of     /s/ Michael Garone GAR-1 Business Advisory Services   Managing
Member       Signed by Helen Tayton-Martin  /s/ Helen Tayton-Martin   on behalf
of Adaptimmune LLC President and Secretary  

 



 

 

 